 

UNITED STATES DISTRICT COURT

District of Minnesota

 

 

3M Company JUDGMENT IN A CIVIL CASE
Plaintiff,
Vv. Case Number: 20-cv-02694-WMW-KMM

Nationwide Source Inc.

Defendant.

L] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
and the jury has rendered its verdict.

Decision by Court. This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED THAT:

1. Plaintiff 3M Company’s motion for a temporary restraining order and
preliminary injunctive relief, (Dkt. 5), is GRANTED, in the form of a preliminary
injunction.

2. Defendant Nationwide Source Inc. and its agents, servants, employees, and
officers are enjoined from using the 3M marks or any other marks confusingly similar to
3M for, on, or in connection with the manufacture, distribution, advertising, promoting,
offering for sale, and/or sale of any goods or services, including, without limitation, 3Mbrand
N95 masks.

3. Defendant Nationwide Source Inc. and its agents, servants, employees, and
officers are enjoined from falsely representing Nationwide as being a distributor,
authorized retailer, and/or licensee of 3M and/or any of 3M’s products including, without
limitation, 3M’s 3M-brand N95 masks, and/or otherwise falsely representing to have an

association or affiliation with, sponsorship by, and/or connection with 3M and/or any of
3M’s products.

4. Defendant Nationwide Source Inc. shall file with the Court and serve upon
3M’s counsel, within 30 days after service of this Order, a report in writing under oath
setting forth in detail the manner and form in which Nationwide has complied with this
Order.

5. This preliminary injunction shall remain in effect until further order of the

Court.

Date: 1/19/2021 KATE M. FOGARTY, CLERK

 
